Citation Nr: 0708991	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-20 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of indebtedness created by an 
overpayment of pension benefits.



REPRESENTATION

The veteran represented by:  Virginia Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from June 
1964 to June 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The 
Committee denied the veteran's request for a waiver of 
indebtedness created by an overpayment of pension benefits, 
finding bad faith on his part and stating that a waiver was 
therefore expressly precluded by law.


FINDING OF FACT

The veteran willfully misrepresented his income for 1999 with 
the intent of obtaining or retaining VA pension benefits and 
with the knowledge that his misrepresentation would likely 
result in an erroneous award of benefits.


CONCLUSION OF LAW

A waiver of the debt in question is precluded as a matter of 
law.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board points out this case involves 
Chapter 53 of Title 38 of the Unites States Code, and 
therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also 38 U.S.C.A. §§ 5103, 5103A.  

Even though the VCAA does not apply, the RO nonetheless 
informed the veteran of his right to appeal in an October 
2002 letter.  And in its October 2002 decision, the Committee 
cited the relevant statutes and regulations and discussed the 
reasons and bases for its decision.  The RO further notified 
him of the relevant statutes and regulations in its June 2003 
statement of the case (SOC).  So he has been adequately 
notified of the governing law and given the opportunity to 
submit any additional evidence he might have to support his 
waiver request.  Accordingly, the Board will now address the 
merits of his request.


Governing Statutes and Regulations

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (appellant) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive:  (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his/her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).  

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the claimant 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  


Legal Analysis

Through VA's income verification match (IMV) program, it was 
discovered the veteran had unreported income for 1999.  In 
June 2002, the RO sent him a letter requesting he verify the 
amount of the unreported income.  Later that month, he signed 
a statement certifying the amount was correct and indicating 
he understood this might change the amount of benefits he was 
entitled to receive during 1999.

In July 2002, the RO sent the veteran a letter proposing to 
reduce his pension benefits retroactively for 1999, therefore 
creating an overpayment of $8,964.  In September 2002, he 
requested a waiver alleging he was financially unable to 
repay the debt.  As mentioned, in the October 2002 decision 
at issue the Committee denied his waiver request - finding 
evidence of bad faith on his part because he had falsely 
reported that he had no income in 1999.  Later that month, he 
filed a notice of disagreement (NOD) with the decision, 
stating he had properly reported his income for 1999 and that 
the information was part of the record before the Board on a 
prior appeal.  

In response to the June 2003 SOC, the veteran submitted a 
substantive appeal 
(VA Form 9 or equivalent statement) in July 2003.  He argued 
the debt should be waived because of hardship.  He explained 
that during the time the overpayment had occurred, he was not 
receiving any benefits and there was no way he could have 
existed without performing some menial work.  He urged the 
Board to overturn the Committee's finding of bad faith and 
misrepresentation.

In April 1999, the veteran submitted an Income-Net Worth and 
Employment Statement (VA Form 21-527) wherein he reported he 
had no income.  In August 1999, the RO awarded nonservice-
connected pension benefits retroactively from January 1999.  
In an August 1999 letter, he was informed that he needed to 
notify the RO immediately if there were any changes in his 
income.  In December 1999, he submitted a Financial Status 
Report (FSR) (VA Form 20-5655) wherein he once again 
indicated he had no income.  In January 2000, he submitted an 
Eligibility Verification Report (EVR) (VA Form 21-0516) 
wherein he again stated he had no income and had not received 
any wages from any employment in 1999.  

In December 1999, the veteran testified at hearing before a 
Veterans Law Judge (VLJ) of the Board.  The hearing concerned 
a previous request for a waiver of indebtedness that was also 
created by an overpayment of pension benefits.  
At that hearing, he testified under oath that there had been 
no change in his financial situation and that the December 
1999 FSR that he had submitted was accurate 
(see Hr'g. Tr., pg. 3).  The VLJ then asked him whether he 
had any other kind of income [other than VA pension 
benefits], and he replied that he did not (pg. 5).

Although the veteran claims he properly reported his 1999 
income to the Board, the evidence is quite the contrary.  In 
fact, he repeatedly denied he had any income for 1999 - not 
just once on the April 1999 Income-Net Worth and Employment 
Statement, but again on the December 1999 FSR and on the 
January 2000 EVR.  So on no less than three separate 
occasions he provided misleading information.  Even more 
egregious, he provided false testimony under oath before the 
Board at the December 1999 hearing by twice stating he had no 
income.  So that makes a total of five instances when he did 
not disclose his unreported income, despite this opportunity.  
These actions were clearly willful, and not merely negligent.  
He willfully misrepresented a material fact with the intent 
to obtain or retain VA benefits.  He did so with full 
knowledge that his actions would likely result in an 
erroneous award (additional pension).

It further deserves mentioning that the veteran has twice 
before requested waivers of indebtedness created by the 
overpayment of pension benefits - once because of unreported 
income in 1989 and once because he failed to report his 
spouse's income (see the Board's March 2000 decision).  So he 
was well aware that if he failed to report income, of 
whatever variety, benefits would likely be awarded 
erroneously and an overpayment created as a consequence.  
These actions constitute bad faith and willful 
misrepresentation on his part, so a waiver of repayment is 
expressly precluded by law.  See 38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).


ORDER

The request for a waiver of indebtedness created by an 
overpayment of pension benefits is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


